Exhibit 99.1 Perseon Announces Fiscal Year 2015 Second Quarter Results; MicroThermX® Revenue Grows 117% Year-over-Year § Q2 2015 Revenues Driven Solely by the Company’s MicroThermX® Business § MicroThermX Revenues More than Doubled Year-over-Year § Reiterates Revenue Guidance of $3.5 Million to $5.0 Million for FY 2015 Salt Lake City – July 16, 2015 – Perseon Corporation (NASDAQ:PRSN) (Perseon or the Company), a leading provider of medical systems that utilize energy to treat cancer, today announced financial results for the second quarter ended June 30, 20151. Second Quarter Highlights and Commentary · Executing three-year strategic plan focused on the disruptive high growth energy ablation market · MicroThermX®sales increased 117% year-over-year · Gross margins improved to 66% from 41% a year ago, reflecting sole focus on higher margin MicroThermX business · Perseon expects total MicroThermX revenues to range between $3.5 million to $5.0 million in fiscal year 2015, up 67% to 138% over 2014 Financial Results1 For the second quarter ended June 30, 2015, total revenues of $952,433 were solely derived from the Company’s MicroThermX product line. These results represent a 117% increase of MicroThermX sales for the same quarter of a year ago when MicroThermX sales totaled $438,167.For the three months ended June 30, 2014, the Company reported total revenues of $1,204,656, which included $766,489 in hyperthermia sales. This represents a 21% decrease of total revenue year-over-year. Current period results do not include any revenue from the hyperthermia product line, which the Company sold on April 1, 2015. For the three months ended June 30, 2015, total gross margin was $626,727, or approximately 66% of total revenues, compared to $493,642, or approximately 41% of total revenues for the three months ended June 30, 2014.The increase in gross margin and gross margin percentage during Q2 2015 when compared to Q2 2014 was primarily the result of the discontinuance of hyperthermia sales effective April 1, 2015. The higher gross margins recognized in Q2 2015 is expected to continue as MicroThermX sales volumes increase. Research and development expenses were $567,930 for the second quarter of fiscal year 2015, compared to $614,395 for the comparable period last year. Selling, general and administrative expenses for the second quarter of fiscal year 2015 were $2,889,795, an increase of $862,662 from $2,027,133 for the comparable period last year. Approximately $375,000 of the increase resulted from non-recurring expenses related to corporate restructuring, rebranding efforts, professional fees incurred in pursuit of merger and acquisition opportunities, and legal expenses associated with shareholder litigation. Excluding non-recurring expenses, the Company has increased its spending as we execute on critical strategic initiatives including, but not limited to, clinical studies, new sales and marketing programs and business development efforts reflecting a higher level of activity to increase global sales of MicroThermX products. For the second quarter of fiscal year 2015, the Company reported a net loss of $2,863,534 or $0.72 per share, compared to a net loss of $2,149,290 or $0.63 per share, for the comparable period last year.The increase in the net loss is primarily attributable to the increase in selling, general and administrative expenses which included the $375,000 of non-recurring expenses and increased spending for critical strategic initiatives as explained above. As of June 30, 2015, Perseon had cash and cash equivalents of $865,516, total current assets of $2,933,465 and no long-term debt.On April 23, 2015 we filed a registration statement on Form S-1 with the SEC, as amended on May 13, 2015, to raise additional capital. No assurance can be given that such offering will be consummated, or if consummated, will raise the maximum amount contemplated thereunder. This press release shall not constitute an offer to sell or a solicitation of an offer to buy any securities of the Company, nor will there be any sale of securities of the Company in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. 1Financial results for the three months ended June, 2015 include results associated with Perseon’s former hyperthermia cancer treatment product offering.On April 1, 2015, Perseon sold the assets associated with its hyperthermia cancer treatment systems including certain contracts, inventory, intellectual property and permits, pursuant to an Asset Purchase Agreement with Pyrexar Medical, Inc., a Nevada corporation. Conference Call and Webcast Perseon management will host a conference call with a live webcast on Thursday, August 13, 2015, at 11:00 a.m. Eastern Time/9:00 a.m. Mountain Time to provide a business update and outlook for fiscal year 2015. Individuals interested in listening to the conference call may do so by visiting the Investor Relations section of the Company's website atwww.perseonmedical.comor by dialing 800.860.2442 from the United States, or 412.858.4600 from outside the United States, and referencing “Perseon Corporation.”If you would like to submit a question via email in advance of the conference call, please email tross@finprofiles.com A telephone replay will be available through August 20, 2015, by dialing 877.344.7529 from the United States, or 412.317.0088 from outside the United States, and entering conference ID 10069125. A webcast replay will be available for 90 days. About Perseon Perseon Corporation invests its resources in fighting humanity’s worst disease: cancer. Perseon’s people are dedicated to finding innovative technologies and means to deliver energy solutions to healthcare providers and patients around the world. MicroThermX® treats soft tissue tumors with precision-focused energy, expanding the options and broadening the opportunities for cancer treatment. Forward-Looking Statements Statements contained in this press release that are not historical facts, including statements relating to our focus on microwave ablation to create stockholder value and pursuit of our strategic plans are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including the risk that for a variety of reasons we may not be able to execute on our strategic plans, and other risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date, except as required by law. Contact Tricia Ross Financial Profiles 310-622-8226 tross@finprofiles.com PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Balance Sheets (Unaudited) ASSETS June 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts of $66,480 and $140,000, respectively Related party trade accounts receivable - Inventories, net Other current assets Total current assets Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable, net of discount - Customer deposits Deferred revenue - Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 sharesauthorized, 4,018,756 and 3,971,366 sharesissued, respectively 4,019 3,971 Additional paid-in capital Treasury stock, 2,433 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Statements of Comprehensive Loss (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Sales $ Sales to related parties - Equipment rental Total revenues Cost of revenues: Cost of sales Cost of related party sales - Cost of equipment rental - Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income (expense), net ) ) Other expense, net ) Total other income (expense) Loss before income taxes ) Income tax benefit - Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of sharesoutstanding: Basic Diluted PERSEON CORPORATION (Formerly BSD Medical Corporation) Condensed Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization Stock issued for services Stock-based compensation (Gain) loss on disposition of property and equipment ) Amortization of debt discount - Decrease (increase) in: Receivables ) Inventories Other current assets ) ) Increase (decrease) in: Accounts payable Accrued liabilities ) Customer deposits ) ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from disposition of property and equipment - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - Payment of stock offering costs - ) Proceeds from notes payable, net Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
